The opinion of the court was delivered by
Depue, J,
The eighteenth section of the act constituting the court for the trial of small causes provides the mode of serving a summons issued out of that court, by service on the-president, treasurer, cashier or clerk of said corporation, and if not found, on any of the directors or managers thereof. Pennsylvania Railroad Co. v. Bennett, 18 Vroom 275. A summons issued out of the court for the trial of small causes must be served as directed by the act, to give the justice jurisdiction.
Prior to the act of 1892 the court for the trial of small causes had no jurisdiction of a suit against a foreign corporation. Wheeler & Wilson Manufacturing Co. v. Carty, 24 Vroom 336. The act of 1892 simply amended the seventh, section of the Justice’s Court act. That section, as it stood! originally, provided “that any body politic or corporate, in. this state, may sue or be sued in any court for the trial of small causes in any action or proceeding oyer which said1 court has jurisdiction.” Rev., p. 539. The only change-made in this section by the act of 1892 was the inserting in that section, as it originally stood, the words “or of any other state” after the words “any body politic or corporate, in this state.” Pamph. L., p. 182. The effect of the latter act was to confer on these courts jurisdiction over corporations of other states. But the eighteenth section of the Small Cause *62act, which specifically provides for the mode of serving process on corporations, was not altered. That section was left in the same condition as it was when Pennsylvania Railroad Co. v. Bennett was decided. The eighty-eighth section of the Corporation act, which provides for service on a foreign •corporation or body corporate not holding its charter under the laws of the state (Rev., p. 193), applies only to process issued out of the higher courts, and not to justices’ courts. Delaware, Lackawanna and Western Railroad Co. v. Ditton, 7 Vroom 361.
The summons in this case was served on Francis Thorne, a ticket agent of the defendant, at the Rahway station. Mr. Thorne was not a representative of the company within the designation of the eighteenth section of the Justice’s Court act. Consequently, the justice had not jurisdiction of the case, and the judgment should be reversed.